DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 3/10/2022, which amended claims 1, 19, and 30, cancelled claims 37 and 38, and added claims 39 and 40. Claims 1, 2, 4, 7, 16-19, 27-36, and 39-40 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US PGPub 2009/0263750). 
Regarding claim 30, Maeda discloses an apparatus for determining a condition associated with a pellicle for use in a lithographic tool (Figs. 1-9), the apparatus comprising a sensor (Figs. 1-9, paras. [0039]-[0042], photo-receiving unit 8 and photo-receiving unit 9) to detect radiation illuminated onto a surface of the pellicle along a path at, and at an angle to, the surface of the pellicle (Figs. 1-9, paras. [0039]-[0042], the projecting unit 4 projects light at an angle to a surface of the pellicle 2), wherein the sensor is arranged at a substantially perpendicular angle to the path and is configured to measure a property associated with the pellicle, the property being indicative of a pellicle condition (Figs. 1-9, paras. [0009]-[0010], [0039]-[0042], [0049], the photo-receiving unit 8 and photo-receiving unit 9 are arranged perpendicular to the path of illumination from light projecting unit 4 along the y-axis. The optical system inspects a pellicle 2 to determine the presence of foreign particles).
Regarding claim 34, Maeda discloses configured such that the radiation is collimated or divergent when incident on the pellicle (Figs. 1-9, paras. [0009], [0040], the laser beam emitted by semiconductor laser 41 of projecting unit 4 is collimated by a collimator lens 42). 
Regarding claim 35, Maeda discloses configured such that the pellicle is illuminated over part of the width, the full width or the full area, of the pellicle at once (Figs. 1-9, paras. [0009]-[0010], [0039]-[0042], the projecting unit 4 forms a light projection region 5 on the object to be inspected which extends the width of the pellicle 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claim 30 above, and further in view of Takehisa et al. (US PGPub 2015/0293460, Takehisa hereinafter).
Regarding claim 31, Maeda does not appear to explicitly describe a radiation source configured to provide the radiation, the radiation having a wavelength that is substantially not transmitted through the pellicle. 
Takehisa discloses further comprising a radiation source configured to provide the radiation, the radiation having a wavelength that is substantially not transmitted through the pellicle (Figs. 7-9, paras. [0046], [0060], [0062]-[0065], light source 90 emits ultraviolet light having a wavelength that does not transmit through the EUV pellicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a radiation source configured to provide the radiation, the radiation having a wavelength that is substantially not transmitted through the pellicle as taught by Takehisa as the radiation source in the apparatus as taught by Maeda since including a radiation source configured to provide the radiation, the radiation having a wavelength that is substantially not transmitted through the pellicle is commonly used to prevent undesired scattering from the mask pattern during pellicle inspection (Takehisa, para. [0063]). 
Regarding claim 32, Maeda as modified by Takehisa discloses wherein the transmittance of the radiation through the pellicle is less than or equal to 10% (Takehisa, Figs. 7-9, paras. [0019], [0046], [0060], [0062]-[0065], the transmittance through the pellicle at about 360 nm is approximately zero). 
Regarding claim 33, Maeda as modified by Takehisa discloses the wavelength of the radiation is in a range of 180 nm - 380 nm (Takehisa, Figs. 7-9, paras. [0019], [0037], [0047], [0062]-[0065], the pellicle is formed of a polycrystalline silicon film, and the inspection apparatus 80 generates ultraviolet light of a wavelength of 365 nm to inspect the pellicle), but Maeda as modified by the first embodiment of Takehisa does not appear to explicitly describe wherein the pellicle is a polycrystalline pellicle.
A further embodiment of Takehisa discloses wherein the pellicle is a polycrystalline pellicle (paras. [0037], [0044], the pellicle film to be inspected is a polycrystalline silicon film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the pellicle is a polycrystalline pellicle as taught by Takehisa as the pellicle in the apparatus as taught by Maeda as modified by the first embodiment of Takehisa since including wherein the pellicle is a polycrystalline pellicle is commonly used as a pellicle to protect photomasks used for EUV exposure (Takehisa, paras. [0003], [0008]-[0010], [0037], [0044]).
Regarding claim 36, Maeda does not appear to explicitly describe configured to illuminate a region of the pellicle from opposite sides of the region with at least two beams of radiation.
Takehisa discloses configured to illuminate a region of the pellicle from opposite sides of the region with at least two beams of radiation (Figs. 4a-b, paras. [0018], [0053]-[0056], the pellicle film region illuminated for inspection is illuminated by multiple beams from opposite sides of the pellicle film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included configured to illuminate a region of the pellicle from opposite sides of the region with at least two beams of radiation as taught by Takehisa in the apparatus as taught by Maeda since including illuminating a region of the pellicle from opposite sides of the region with at least two beams of radiation is commonly used to minimize the variation in the amount of light collected during pellicle inspection owing to the position of the particles on the pellicle film and to minimize the impact of the local inclination of the pellicle film on the pellicle inspection (Takehisa, paras. [0018], [0053]).


Allowable Subject Matter
Claims 1, 2, 4, 7, 16-19, 27-29, 39, and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the sensor is configured to measure a property associated with the pellicle, the property being indicative of a pellicle condition and to measure the pellicle when mounted in relation to an object it is designed to protect, wherein the sensor is configured to substantially avoid measurement of infrared radiation from the object and/or the apparatus is configured to determine the condition by substantially avoiding measurement of infrared radiation from the object. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 19, the prior art of record, either alone or in combination, fails to teach or render obvious detecting, using a sensor, infrared (IR) emitted from a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool while the pellicle is mounted in relation to an object it is designed to protect and measuring, based on the detected infrared radiation, a property associated with the pellicle, the property being indicative of the pellicle condition, wherein the sensor is configured to substantially avoid measurement of infrared radiation from the object and/or the condition associated with the pellicle is determined by substantially avoiding measurement of infrared radiation from the object. These limitations in combination with the other limitations of claim 19 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Takehisa et al. (US PGPub 2015/0293460, Takehisa hereinafter) discloses an apparatus for determining a condition associated with a pellicle for use in a lithographic tool, the apparatus comprising a sensor, wherein the sensor is configured to measure a property associated with the pellicle, the property being indicative of a pellicle condition (Figs. 1 and 3-9, paras. [0013]-[0015], [0036], [0039]-[0041], [0059]-[0063], a pellicle inspection apparatus inspects a pellicle 12b, 12, 71a for an EUV mask 10, 11, 71. The pellicle inspection apparatus determines the presence of contamination and foreign substances using detectors 24, 27, 84, 86). Although Takehisa discloses using infrared illumination light for pellicle inspection (para. [0059]), Takehisa does describe the sensor configured to detect infrared radiation (IR) associated with a region of the pellicle illuminated or arranged to be illuminated by the lithographic tool and does not describe or render obvious wherein the sensor is configured to substantially avoid measurement of infrared radiation from the object and/or the apparatus is configured to determine the condition by substantially avoiding measurement of infrared radiation from the object. 
Brouns et al. (WO 2016/124536, Brouns hereinafter) discloses a sensor configured to detect infrared radiation (IR) associated with a region of the pel1licle illuminated or arranged to be illuminated by the lithographic tool, wherein the sensor is configured to measure a property associated with the pellicle, the property being indicative of a pellicle condition (Figs. 1, 2, 11, paras. [0186]-[0187], [0211], an infrared sensor detects infrared radiation emitted by the pellicle due to the exposure of the pellicle to EUV radiation during exposure of the substrate. An increase in temperature of the pellicle indicates damage to the pellicle). Brouns does not describe or suggest wherein the sensor is configured to substantially avoid measurement of infrared radiation from the object and/or the apparatus is configured to determine the condition by substantially avoiding measurement of infrared radiation from the object. 
Ashley et al. (US Patent No. 6,091,069) discloses shielding an infrared detector (Fig. 2, cold shield 114 shields detector 112), but Ashley et al. does not describe or render obvious wherein a sensor is configured to measure a property associated with a pellicle, the property being indicative of a pellicle condition and to measure the pellicle when mounted in relation to an object it is designed to protect, wherein the sensor is configured to substantially avoid measurement of infrared radiation from the object and/or the apparatus is configured to determine the condition by substantially avoiding measurement of infrared radiation from the object.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 3/10/2022, with respect to the 35 U.S.C. 103 rejections of claims 1, 2, 4, 7, 16-19, and 27-29 as being unpatentable over Takehisa in view of Brouns have been fully considered and are persuasive in view of the amendments to claims 1 and 19. The 35 U.S.C. 103 rejections of claims 1, 2, 4, 7, 16-19, and 27-29 have been withdrawn. 
Applicant’s arguments with respect to claims 30-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882